Citation Nr: 1644442	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  10-48 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II with erectile dysfunction. 

2.  Entitlement to an initial rating in excess of 30 percent for diabetic nephropathy.

3.  Entitlement to an initial rating in excess of 20 percent for right upper extremity peripheral neuropathy of the musculospiral nerve.

4.  Entitlement to an initial rating in excess of 20 percent for left upper extremity peripheral neuropathy of the musculospiral nerve.

5.  Entitlement to an initial rating in excess of 40 percent for right lower extremity peripheral neuropathy.

6.  Entitlement to an initial rating in excess of 40 percent for left lower extremity peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney at Law


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009, April 2012, and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In the October 2009 rating decision, the RO awarded service connection for diabetes mellitus, type II, and assigned a 20 percent disability rating and awarded service connection for erectile dysfunction and assigned a noncompensable disability rating.  The Veteran filed a timely notice of disagreement (NOD) with that decision, the RO issued a November 2010 statement of the case (SOC), and the Veteran filed a timely substantive appeal (VA Form 9) in December 2010.

In April 2012 and March 2013 rating decisions, the Veteran was awarded service connection for diabetic nephropathy, right upper extremity peripheral neuropathy of the musculospiral nerve, left upper extremity peripheral neuropathy of the musculospiral nerve, right lower extremity peripheral neuropathy, and left lower extremity peripheral neuropathy and initial ratings were assigned for these disabilities.  Although the Veteran did not specifically disagree with the initial ratings assigned for these disabilities, the RO deemed the timely appeal as to the initial rating assigned for diabetes to encompass the subsequently granted ratings for disabilities found to be secondary to the diabetes.  Consequently, the RO issued a supplemental (SSOC) listing the following issues (in addition to entitlement to an initial rating higher than 20 percent for diabetes mellitus with erectile dysfunction): entitlement to a rating in excess of 30 percent for diabetic nephropathy, entitlement to a rating in excess of 20 percent for right upper extremity peripheral neuropathy of the musculospiral nerve, entitlement to a rating in excess of 20 percent for left upper extremity peripheral neuropathy of the musculospiral nerve, entitlement to a rating in excess of 40 percent for right lower extremity peripheral neuropathy, and entitlement to a rating in excess of 40 percent for left lower extremity peripheral neuropathy.  Following the November 2015 SSOC, the Veteran, through his representative, submitted a VA Form 9 in November 2015 indicating that he wishes to appeal all of the issues listed on the SSOC.  Based on the RO's implicit finding that the NOD encompassed all diabetes-related initial ratings assigned, the Board finds that it has jurisdiction over these issues, since the Veteran expressed an interest in appealing these issues and the RO treated them as having been perfected for appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived objection to untimeliness of a substantive appeal by taking actions which led the Veteran to believe that an appeal had been perfected); see also Archbold v. Brown, 9 Vet. App. 124 (1996) (holding that an issuance of an SOC was not an absolute requirement for the acceptance of a Substantive Appeal).

In October 2016, the Veteran was scheduled for a Board hearing before a Veterans Law Judge.  In October 2016, the Veteran withdrew his hearing request.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Here, the evidence shows that the last SSOC was issued in November 2015.  Following the November 2015 SSOC, thousands of VA medical records have been associated with the record.  Where, as here, the Veteran's substantive appeal was received prior to February 2013, the Board cannot accept pertinent evidence without a waiver of initial AOJ review.  38 U.S.C.A. § 7105(e) (West 2014), providing for initial Board review of evidence submitted during the appeal of a claim unless a request for initial AOJ review is made, applies only to cases in which a substantive appeal was filed after February 2, 2013.  Accordingly, readjudication of the claims by the AOJ is required.  See 38 C.F.R. §§ 20.1304(c), 19.31(b)(1) (2015).  

The additional treatment records suggest that the Veteran could have other complications associated with his diabetes mellitus.  For instance, a December 2014 VA treatment record reveals that a VA treatment provider diagnosed severe, non- proliferative diabetic retinopathy.  Therefore, upon remand the Veteran should be afforded a VA examination to assess the severity of his diabetes mellitus, to include any complications.  

Finally, VA treatment records indicate that the Veteran underwent a diabetic retinal eye examination; however, such records have not been associated with the claims file.  See VA treatment record dated March 2014.  Therefore, such must be obtained upon remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  All such available documents should be associated with the claims file.

2.  Obtain records any outstanding VA treatment records, to include the diabetic eye examination noted in the March 2014 VA treatment record, as well as any records of VA treatment since July 2016. 

3.  Schedule the Veteran for an appropriate VA examination to ascertain the severity his service-connected diabetes mellitus, type II.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted.  All clinical findings should be clearly reported.  

The examiner should also describe what, if any, complications are attributable to the Veteran's service-connected diabetes mellitus and describe the nature and severity of each such complication.  In rendering these findings, the examiner should specifically address the December 2014 VA treatment provider's assessment of severe non-proliferative diabetes mellitus retinopathy.

4.  Thereafter, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a SSOC and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


